BROSman, Judge
(concurring):
I concur fully with my brothers here.
Although unargued before us, we have not overlooked in our consideration of this case the law of a related civilian area — that having to do with testimonial incapacity because of connection with the tribunal, and involving the competence of jurors, counsel and the judge as witnesses.
However, both because of a certain amount of conflict in that field, and of dissimilarity between the problems found in it and the distinctly military one before us here, I agree that no good purpose would be served by a detailed treatment of these civilian authorities in the present opinion. However, I have been able to discover nothing in them which demands a result different from the one we have reached.